Filed 4/16/14 P. v. Banks CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064573

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD245382)

NAKIA TROY BANKS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura W.

Halgren, Judge. Affirmed.

         Appellate Defenders, Inc., and Cindi B. Mishkin, under appointment by the Court

of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.
                                            I.

                                   INTRODUCTION

       Nakia Troy Banks pled guilty to one count of possessing marijuana for sale

(Health and Saf. Code, § 11359)1 (count 1). At sentencing, the trial court suspended

imposition of sentence and placed Banks on formal probation for three years.

       Appointed appellate counsel filed a brief presenting no argument for reversal, but

inviting this court to review the record for error in accordance with People v. Wende

(1979) 25 Cal.3d 436 (Wende). After having independently reviewed the entire record

for error as required by Anders v. California (1967) 386 U.S. 738 (Anders) and Wende,

we affirm.

                                            II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In January 2013, the People filed a complaint against Banks alleging one count of

possessing marijuana for sale (§ 11359) (count 1) and one count of resisting a peace

officer (Pen. Code, § 148, subd. (a)(1)) (count 2). The People further alleged that Banks

had served a prior prison term within the meaning of Penal Code section 667.5,

subdivision (b).

       In February 2013, the trial court expressed a doubt as to Banks's competence,

suspended proceedings pursuant to Penal Code section 1368, and committed Banks to a




1     All subsequent statutory references are to the Health and Safety Code, unless
otherwise specified.
                                            2
state hospital. Approximately six months later, the court found Banks competent and

reinstated criminal proceedings.

       On August 12, 2013, Banks entered into a plea agreement with the People. In

exchange for his plea of guilty to count one, the People agreed to dismiss the remaining

counts and further agreed that Banks would be placed on formal probation. That same

day, the trial court held a change of plea hearing, accepted Banks's plea of guilty, and

granted the People's motion to dismiss the remaining counts.

       In September 2013, the trial court suspended imposition of sentence and placed

Banks on formal probation for a three-year term. The court also granted Banks 386 days

of presentence credit.

       Banks filed a timely notice of appeal.2

                                            III.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal.3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified the following as possible, but

not arguable, issues:

          "Is appellant's plea constitutionally valid?"



2      Although Banks filed a signed request for a certificate of probable cause (see Pen.
Code, § 1237.5), his request did not contain any text, and the trial court did not rule on
the request.
                                             3
          "Did the trial court comply with its duty under Penal Code section
          1192.5 to establish a sufficient factual basis for the guilty plea?"

          "Did the trial court abuse its discretion by suspending imposition of
          sentence and ordering appellant to serve a three-year . . . probation
          term?"

       After this court received counsel's brief, we provided Banks with the opportunity

to file a supplemental brief. Banks did not file a supplemental brief.

       A review of the record pursuant to Wende, supra, 25 Cal.3d 436, and Anders,

supra, 386 U.S. 738, including the issues suggested by counsel, has disclosed no

reasonably arguable appellate issue. Banks has been adequately represented by counsel

on this appeal.

                                            IV.

                                     DISPOSITION

       The judgment is affirmed.




                                                                                  AARON, J.

WE CONCUR:



              McCONNELL, P. J.



                      HALLER, J.




                                             4